Citation Nr: 1734002	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training from August 1976 to November 1975 and had active duty from February 1979 to August 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that rating decision, the RO denied service connection for a right hip disability and confirmed and continued a previous denial of service connection for residuals of a back injury.  

In June 2011, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing testimony is of record.  

In November 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the testimony is of record.  

In a February 2013 decision, the Board denied the Veteran's claim of service connection for a right hip disability.  The Board also reopened the previously denied claim of service connection for residuals of a back injury and remanded that issue back to the Agency of Original Jurisdiction (AOJ) for additional development of the record, which, in pertinent part, included a VA examination of the Veteran.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed August 1997 rating decision, the RO denied service connection for residuals of a back injury.  

2.  In a February 2013 decision, the Board reopened the previously denied claim of service connection for residuals of a back injury, and remanded the claim back to the AOJ for additional development of the record, including a VA examination that was necessary to decide the claim.  

3.  Subsequent to scheduling a VA back examination pursuant to the February 2013 remand directives, the AOJ received notice in October 2015 from the VA Medical Center (VAMC) that the Veteran's VA back examination was cancelled because the VAMC was unable to contact the Veteran regarding his appointment by letter or by phone.  

4.  A June 2016 VA Report of General Information reflects that the Veteran called to report his new mailing address and stated that he did not receive notice of a previously scheduled VA examination in June 2016; however, he indicated his willingness to report for a future VA examination.  

5.  The Veteran failed to report for a VA examination scheduled in October 2016; asserting in January 2017 correspondence that he was unaware of the appointment; and, also noting that his address in the VA system was correct.  

6.  In February 2017, an examination request was cancelled because the Veteran failed to contact the Compensation & Pension (C&P) office to schedule his appointment, following C&P's numerous attempts to contact the Veteran by phone and by letter.  

7.  An April 2017 VA Report of General Information reflects that the Veteran called to reschedule his February 2017 C&P appointment, claiming that he never received notice of the examination; but indicated his willingness to report to a rescheduled examination.  

8.  The Veteran failed to report to his rescheduled examination in May 2017, and did not provide good cause for his failure to report.  


CONCLUSION OF LAW

The reopened claim of service connection for residuals of a back injury must be denied as a matter of law due to the Veteran's failure to report for a scheduled VA examination without good cause shown.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R § 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that when entitlement to a benefit cannot be established without a current VA examination or reexamination, and the claimant, without good cause, fails to report for such examination, where the claim being appealed was reopened from a prior final denial, the reopened claim must be denied.  See 38 C.F.R. § 3.655 (a) & (b) (2016).  Examples of good cause that would excuse the failure to report for a scheduled VA examination or reexamination include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655 (a).

Here, the Board reopened the Veteran's previously denied claim of service connection for residuals of a back injury in a February 2013 decision, pursuant to 38 C.F.R. § 3.156) and remanded the claim, including for a VA examination and a medical opinion, as to the etiology of any current back condition, both of which are necessary for the Board to adjudicate the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although laypersons are competent to provide opinions on some medical issues and report observable symptoms such as pain, the Veteran in this case is not competent to provide a diagnosis with respect to his thoracolumbar spine or an opinion as to causation, where, as here, these determinations fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Thus, a medical examination is necessary to decide this claim.  

As noted above, the Veteran was scheduled for a VA examination pursuant to the February 2013 remand directives, but that examination was cancelled due to a lack of mailing address or phone number of the Veteran.  

The Veteran subsequently contacted the RO in December 2015, and provided a current address of record.  Another examination was scheduled in June 2016; however, he asserts that he never received notice for that examination.  See June 2016 VA Report of General Information.  That report also reflects that the Veteran called to report his new mailing address and indicated his willingness to report for a future VA examination.  

In October 2016, the Veteran, once again, failed to report for a VA examination; asserting in January 2017 correspondence that he was unaware of the appointment; and, also noting that his address in the VA system was correct.  

Another VA examination request was initiated in February 2017, but the request was cancelled because the Veteran failed to contact the Compensation & Pension (C&P) office to schedule his appointment, following C&P's numerous attempts to contact the Veteran by phone and by letter.  

An April 2017 VA Report of General Information reflects that the Veteran called to reschedule his February 2017 C&P appointment, claiming that he never received notice of the examination; but indicated his willingness to report to a rescheduled examination.  

Another VA examination request was initiated; however, the Veteran failed to report to his rescheduled examination in May 2017, and did not provide good cause for his failure to report.  

In summary, the Veteran failed to appear to multiple scheduled examinations, even after he identified his whereabouts and provided a valid mailing address.  

Furthermore, nothing in the evidence of record suggests "good cause" within the meaning of 38 C.F.R. § 3.655, for the Veteran's failure to report for the examinations.  The Veteran's only reason of record for his failure to report (after his current mailing address was confirmed) is that he never received notice of the examinations.  However, in this regard, the Veteran confirmed his current address of record in June 2016, and all of the subsequent examination requests and mailings were sent to that address.  

Although copies of the actual notices to the Veteran are not contained in the Veteran's virtual file, the Board notes that absence of copies of the VAMC examination scheduling letters in the claims file does not preclude application of the presumption that the Veteran received proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.

VA enjoys a "presumption of regularity" that "supports official acts of public officers" and "allows courts to presume that what appears regular is regular."  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001); see Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004); Wise v. Shinseki, 26 Vet.App. 517, 525 (2014).  The presumption of regularity extends to VA's ministerial acts of mailing decisional and notice documents to claimants.  See, e.g., Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007) (applying the presumption of regularity to the RO's mailing of a rating decision); Crain v. Principi, 17 Vet.App. 182, 186 (2003) (RO's mailing of a Statement of the Case); Schoolman v. West, 12 Vet.App. 307, 310 (1999) (RO's mailing of an application for dependency and indemnity compensation (DIC)); Davis v. Brown, 7 Vet.App. 298, 300 (1994) (Board's mailing of a copy of its decision).  

In this case, the Veteran contacted the RO at least twice following the initial failure to report to provide his current address of record, and specifically acknowledged that that address was "in the VA system."  That notwithstanding, however, the Veteran continued to report that he was unaware of VA examinations scheduled on his behalf.  The Veteran's mere allegation of being unaware of the examinations does not in and of itself rebut the presumption of administrative regularity.  

Moreover, regardless of the veracity of the Veteran's previous allegations that he never received notice of the examinations scheduled prior to April 2017, the Veteran has provided no cause for his failure to report to the most recently scheduled examination in May 2017.  

Importantly, VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Accordingly, the Board finds that good cause for the Veteran's failure to report for VA examinations necessary to decide the claim has not been shown.  Accordingly, the reopened claim of entitlement to service connection for residuals of a back injury must be denied as a matter of law.  38 C.F.R. § 3.655.  


ORDER

Service connection for residuals of a back injury is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


